DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
 
Status of the Claims
1.	This action is in response to Applicant’s Request for Continued Examination dated May 16, 2022.
2.	Claims 1, 3-9, 11-17 and 19-20 are pending and have been examined.
3.	Claims 1, 3, 9, 11, 17 and 19 have been amended.
4.	Claims 2, 10 and 18 have been canceled.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.            Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	The substantially similar independent claims 1, 9 and 17 recite receiving an indication from the user to pre-stage a physical resource distribution for pre-staged resource distribution of physical resources to a third party; receiving a selected token from a third party that is associated with the third party; authorize the pre-staged resource distribution of the user to the third party by performing trust based processing, wherein authorizing further comprises: reviewing the selected token of the third party to determine it is trusted for resource distribution; generating a threshold determination of trust based on reviewing the selected token and reviewing the user transaction history; generate a security token and storing the security token for retrieval; authenticating the third party; retrieving the generated security token and presenting an option for executing the pre-staged resource distribution to the third party; receiving confirmation for executing the pre-staged resource distribution, matching the selected token of the third party to the security token; and trigger physical resource distribution upon token matching without additional authentication, wherein the physical resource distribution is contactless.
	The series of steps recited describe fundamental economic practices; commercial or legal interactions and/or managing personal behavior or relationships or interactions between people and thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

	Yes and No. The claimed invention discloses a system, computer program product and method reciting receiving an indication from the user to pre-stage a physical resource distribution for pre-staged resource distribution of physical resources to a third party; receiving a selected token from a third party that is associated with the third party; authorize the pre-staged resource distribution of the user to the third party by performing trust based processing, wherein authorizing further comprises: reviewing the selected token of the third party to determine it is trusted for resource distribution; generating a threshold determination of trust based on reviewing the selected token and reviewing the user transaction history; generate a security token and storing the security token for retrieval; authenticating the third party; retrieving the generated security token and presenting an option for executing the pre-staged resource distribution to the third party; receiving confirmation for executing the pre-staged resource distribution, matching the selected token of the third party to the security token; and trigger physical resource distribution upon token matching without additional authentication, wherein the physical resource distribution is contactless via a series of steps.  
Currently, the computer program product claim has a separate rejection as being non-statutory (as shown below) but Examiner assumes Applicant will rectify the claims to properly claim the invention as within statutory categories.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)
As recited above in full, the series of steps recited describe fundamental economic practices; commercial or legal interactions and/or managing personal behavior or relationships or interactions between people and thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and communication device; an online application; a computer terminal; a mobile application token, an existing mobile wallet of the third party; a trusted mobile application, a security token; a centralized network; and a third party device. Claim 9 recites at least one non-transitory computer-readable medium having computer-readable program code portions; an online application; a computer terminal; mobile application token; existing mobile wallet of a third party; a trusted mobile application; a security token; a centralized network; and a third party device. Claim 17 recites a computing system comprising a computer processing device and a non-transitory computer readable medium where the computer readable medium comprises configured computer program instruction code; an online application; a computer terminal; mobile application tokens; an existing mobile wallet of the third party; a trusted mobile application; a security token; a centralized network; and a third party device.
Claims 1, 9 and 17 recite a memory device, a communication device, a processing device, a computer terminal, a third party device, at least one non-transitory computer-readable medium, and a computer processing device and are just applying generic computer components to the recited abstract limitations.  The recited computer-readable program code, online application, mobile application tokens, an existing mobile wallet of the third party; a trusted mobile application; a security token, and centralized network appear to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a memory device, a communication device, a processing device, a computer terminal, a third party device, at least one non-transitory computer-readable medium, a computer processing device, computer-readable program code, online application, mobile application tokens, an existing mobile wallet of the third party; a trusted mobile application; a security token, and centralized network which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore Claims 1, 9 and 17 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information in memory and electronically scanning or extracting data as well creating output data – all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“A “transaction” or “resource distribution” refers to any communication between a user and the financial institution or other entity monitoring the user’s activities to transfer funds for the purchasing or selling of a product. A transaction may refer to a purchase of goods or services, a return of goods or services, a payment transaction, a credit transaction, or other interaction involving a user’s account. In the context of a financial institution, a transaction may refer to one or more of: a sale of goods and/or services, initiating an automated teller machine (ATM) or online banking session, an account balance inquiry, a rewards transfer, an account money transfer or withdrawal, opening a bank application on a user’s computer or mobile device, a user accessing their e-wallet, or any other interaction involving the user and/or the user’s device that is detectable by the financial institution. A transaction may include one or more of the following: renting, selling, and/or leasing goods and/or services (e.g., groceries, stamps, tickets, DVDs, vending machine items, and the like); making payments to creditors (e.g., paying monthly bills; paying federal, state, and/or local taxes; and the like); sending remittances; loading money onto stored value cards (SVCs) and/or prepaid cards; donating to charities; and/or the like. (See Applicant Specification paragraph 13)

“In some embodiments, a computer terminal is an ATM is operated in a public place (e.g., on a street corner, at the doorstep of a private residence, in an open market, at a public rest stop, or the like). In other embodiments, the ATM is additionally or alternatively operated in a place of business (e.g., in a retail store, post office, banking center, grocery store, factory floor, or the like). In accordance with some embodiments, the ATM is owned by one or more third party merchants. In yet other embodiments, the ATM is owned by other financial institutions. While multiple ATM machines are mentioned through this discloser [sic], one of ordinary skill in the art will appreciate that one ATM may include all the features disclosed herein.” (See Applicant Specification paragraph 15)

“Figure 1 illustrates pre-stage contactless resource dispensing system environment system environment 100, in accordance with embodiments of the invention. As illustrated, the system environment 100 may comprise a computer terminal 120 (also referred to as a user activity terminal or ATM), in operative communication with one or more user devices 104 associated with a user 102, a processing system 130, one or more sensor devices 112, an authentication database 118, a third party user system 116 and/or other systems/devices not illustrated herein, via a network 101. As such, the computer terminal 120 is configured such that the user 102 may perform one or more user activities or transactions by utilizing the computer terminal directly (for example, by physically operating the computer terminal 120 and its interfaces, using input/output devices of the terminal 120, using audio commands, using physical gestures, and the like) and/or via communication between the user device 104 and the terminal 120 (for example, by establishing operative communication channels between the user device 104 and the terminal 120 via a wireless network and interacting with the terminal 120 via the devices and interfaces of the user device 104).” (See Applicant Specification paragraph 20)

“Typically, the processing system 130 and the authentication database 118 are in electronic communication with the computer terminal 120, via the network 101, which may be the internet, an intranet or the like. In Figure 1, the network 101 may include a local area network (LAN), a wide area network (WAN), a global area network (GAN), and/or near field communication (NFC) network. The network 101 may provide for wireline, wireless, or a combination of wireline and wireless communication between devices in the network. In some embodiments, the network 101 includes the Internet. In some embodiments, the network 101 may include a wireless telephone network. Furthermore, the network 101 may comprise wireless communication networks to establish wireless communication channels such as a contactless communication channel and a near field communication (NFC) channel (for example, in the instances where communication channels are established between the user device 104 and the computer terminal 120). In this regard, the wireless communication channel may further comprise near field communication (NFC), communication via radio waves, communication through the internet, communication via electromagnetic waves and the like.” (See Applicant Specification paragraph 22)

“The user device 104 may comprise a mobile communication device, such as a cellular telecommunications device (i.e., a smart phone or mobile phone), a computing device such as a laptop computer, a personal digital assistant (PDA), a mobile internet accessing device, or other mobile device including, but not limited to portable digital assistants (PDAs), pagers, mobile televisions, gaming devices, laptop computers, cameras, video recorders, audio/video player, radio, GPS devices, any combination of the aforementioned, or the like. As discussed previously, in some embodiments, the computer terminals 120 of the present invention are configured to establish operative communication channels with the user device 104 such that, the user 102 may perform one or more user activities, either entirely or in part, at the terminal 120 by interacting with the user device 104. The user device 104 is described in detail with respect to Figure 5.” (See Applicant Specification paragraph 27)

“Figure 2, illustrates a block diagram 200 of the computer terminal 120 system, in accordance with some embodiments of the invention. As discussed previously, the computer terminal 120 is, in some embodiments, and ATM and is configured to facilitate performance of user activities, and is configured to provide real-time interactive sessions for the user 102, using one or more communication channels established via the network 101. The computer terminal 120 typically includes a processing device or a processor 210, memory device 230, storage memory 220 or datastore 220, and a communication device 270. As such, the computer terminal 120, and the processor 210 is particular, is configured to perform at least a portion of the steps of the embodiments described herein, either based on executing computer readable instructions stored in the memory device 230, and/or based on receiving instructions, indications, or signals from other systems and devices such as the processing system 130, the user device 104, sensor devices 112, the user 102, and/or other systems. In some embodiments, the processing system 130 is configured to transmit control instructions to, and cause the processing device 210 to perform one or more steps of the embodiments presented herein. For example, the processing system 130 may detect a trigger event and transmit an indication to the processing device 210. In response to receiving the control signal from the system 130, the processing device 210 may initiate a presentation of environment parameters.” (See Applicant Specification paragraph 28)

“The processing device 210 may generally refer to a device or combination of devices having circuitry used for implementing the communication and/or logic functions of the computer terminal 120. For example, the processing device 210 may include a control unit, a digital signal processor device, a microprocessor device, and various analog-to-digital converters, digital-to-analog converters, and other support circuits and/or combinations of the foregoing. Control and signal processing functions of the computer terminal 120 may be allocated between these processing devices according to their respective capabilities.” (See Applicant Specification paragraph 29)

“The computer terminal 120 may further include various components/devices in operative communication with and/or controlled by the processor 210, such as user output devices 286, user input devices 240, a network communication interface 279 (such as a contactless interface 279), a power source 215, and the like.  Furthermore, in some embodiments, the processor 210 is operatively coupled to and is configured to control the other components/devices of the computer terminal 120, such as an image capture device 250, sensor devices 290, and the like. These components and devices are described in detail in below.” (See Applicant Specification paragraph 30)
“The memory device 230 and the storage memory 220 may generally refer to a device or a combination of devices that store one or more forms of computer-readable media for storing data and/or computer-executable program code/instructions. In some embodiments, the storage memory 220 is integral with the memory device 230. In some embodiments, the memory device 230 comprises a non-transitory, computer readable storage medium. For example, the memory device 230 and/or the storage memory 220 may include any computer memory that provides an actual or virtual space to temporarily or permanently store data and/or commands provided to the processing device 210 when it carries out its functions described herein.” (See Applicant Specification paragraph 31)

“The communication device 270 may comprise a modem 271 (not illustrated), a receiver 272, a server 273 (not illustrated), a transmitter 274, transceiver, and/or another device for communicating with other devices and systems on the network 101. The communication device 270 may further comprise a contact, contactless, wireless and/or wired interface that is configured to establish communication between components of the computer terminal 120, between the computer terminal 120, particularly the processing device 210, and other devices or systems, such as the processing system 130, the user device 104, the authentication database 118, the third party user system 116, and the like. In this regard, the communication interface 270 comprises a transmitter 274, a receiver 272, a broadcasting device 276 to transmit and receive signals from corresponding devices via a suitable transmission medium or a communication channel. In some embodiments, the computer terminal 120 is configured to be coupled/connected to other devices and systems via wired communication channels. In other embodiments, the computer terminal 120 is configured to be coupled/connected to other devices via a wireless channel. In this regard, the wireless communication channel may comprise near field communication (NFC), communication via radio waves, communication through the internet, communication via electromagnetic waves and the like. The communication device 270 may further comprise a contactless interface device 279 for establishing contactless communication with other devices, such as the user device 104. Here, the computer terminal 120 may include a transceiver, i.e., one or more antennas and/or other electronic circuitry, devices, and software, for receiving data when a device is held close to or tapped at a suitable location of the computer terminal 120. Here, radio frequency signals may be transmitted and received in the radio frequency band, such as 13.56 MHz which is generally the frequency for NFC. In one embodiment, the ISO/IEC 14443 standard may define the protocol associated with the data carried by these radio frequency signals. In one embodiment, the transmitter 274 and receiver 272 may transmit and receive radio frequency signals, respectively, from the computer terminal 120 within a distance of up to approximately 25 cm, and from 0-20 cm, such as from 0-15 cm, and 0-10 cm, and the like.” (See Applicant Specification paragraph 35)

“The display 602 provides a means for displaying information related to the customer’s ATM transaction. Display information may be, but is not limited to display of interfaces, such as the start-up interface and an ATM transaction interface. In some embodiments, the display 402 is a touch screen display module.” (See Applicant Specification paragraph 44)

“Figure 4 illustrates a block diagram of the processing system associated with the system environment 300, in accordance with embodiments of the present invention. As illustrated in Figure 4, the processing system 130 may include a communication device 344, a processing device 342, and a memory device 350 having an authentication application/module 353, a processing system application 354 and a processing system datastore 355 stored therein. As shown, the processing device 342 is operatively connected to and is configured to control and cause the communication device 344, and the memory device 350 to perform one or more functions. Furthermore, the processing device 342 is typically configured to control and cause the processing device 210 of the computer terminal 120, and the sensor devices 112, to perform one or more functions. In some embodiments, the authentication application 353 and/or the processing system application 354 comprises computer readable instructions that when executed by the processing device 342 cause the processing device 342 to perform one or more functions and/or transmit control instructions to the computer terminal 120, the authentication database 118, the third party user system 116, the sensor devices 112, and/or the communication device 344. It will be understood that the authentication application 353 and/or the processing system application 354 may be executable to initiate, perform, complete, and/or facilitate one or more portions of any embodiments described and/or contemplated herein, and specifically embodiments directed to user activities. The authentication application 353 may comprise executable instructions associated with one or more authentication steps of user activities, and may be embodied within the processing system application 354 in some instances. In some embodiments, the authentication application 353 is similar to the authentication module 234 described previously. The processing system 130 may be owned by, operated by and/or affiliated with financial institutions or other entities. Although some embodiments of the invention herein are generally described as involving a “financial institution,” one of ordinary skill in the art will appreciate that other embodiments of the invention may involve other businesses that take the place of or work in conjunction with the financial institution to perform one or more of the processes or steps described herein as being performed by a financial institution. Still in other embodiments of the invention the financial institution described herein may be replaced with other types of businesses that may provide payment accounts for transactions. In accordance with embodiments of the invention, the term “financial institution” refers to any organization in the business of moving, investing, or lending money, dealing with financial instruments, or providing financial services. This includes commercial banks, thrifts, federal and state savings banks, savings and loan associations, credit unions, investment companies, merchants, insurance companies and the like.” (See Applicant Specification paragraph 46) 

“The communication device 344 may generally include a modem, server, transceiver, and/or other devices for communicating with other devices on the network 101. The network communication device 344 may be a communication interface having one or more communication devices configured to communicate with one or more other devices on the network 101, such as the processing system 130, the sensor devices 112, other processing systems, data systems, etc.” (See Applicant Specification paragraph 47)

“Figure 5 illustrates a block diagram of the user device associated with the system environment 400, in accordance with embodiments of the present invention. The user device 104 may include a user mobile device or the like. A “mobile device” 104 may be any mobile communication device, such as a cellular telecommunications device (i.e., a cell phone or mobile phone), personal digital assistant (PDA), a mobile Internet accessing device, or another mobile device including, but not limited to portable digital assistants (PDAs), pager, mobile televisions, gaming devices, laptop computers, cameras, video recorders, audio/video player, radio, GPS devices, or any combination of the aforementioned devices.” (See Applicant Specification paragraph 51)
“The mobile device 104 may generally include a processing device or processor 410 communicably coupled to devices such as, a memory device 420, user output devices 430 (for example, a user display device 432, or a speaker 434), user input devices 440 (such as a microphone, keypad, touchpad, touch screen, and the like), a communication device or network interface device 470, a power source 415, a clock or other timer 480, a visual capture device such as a camera 450, a positioning system device 460, such as a geo-positioning system device like a GPS device, an accelerometer, and the like, one or more chips, and the like. The processor 410 may further include a central processing unit 402, input/output (I/O) port controllers 404, a graphics controller 405, a serial bus controller 406 and a memory and local bus controller 408.” (See Applicant Specification paragraph 52)

“The processor 410 may include functionality to operate one or more software programs or applications, which may be stored in the memory device 420. For example, the processor 410 may be capable of operating applications such as the activity application 425, a integrated mobile wallet application 423, or a web browser application. The activity application 425 may then allow the mobile device 104 to transmit and receive data and instructions from the computer terminal 120 (for example, via wireless communication or NFC channels), data and instructions from the processing system 130, web content, such as, for example, location-based content and/or other web page content, according to a Wireless Application Protocol (WAP), Hypertext Transfer Protocol (HTTP), and/or the like.” (See Applicant Specification paragraph 53)

“It will be understood that any suitable computer-readable medium may be utilized. The computer-readable medium may include, but is not limited to, a non-transitory computer-readable medium, such as a tangible electronic, magnetic, optical, infrared, electromagnetic, and/or semiconductor system, apparatus, and/or device. For example, in some embodiments, the non-transitory computer-readable medium includes a tangible medium such as a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a compact disc read-only memory (CD-ROM), and/or some other tangible optical and/or magnetic storage device. In other embodiments of the present invention, however, the computer-readable medium may be transitory, such as a propagation signal including computer-executable program code portions embodied therein.” (See Applicant Specification paragraph 78)


Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 9 and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-8, 11-16 and 18-20 further define the abstract idea that is presented in the respective independent Claims 1, 9 and 17 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    
Dependent Claims 7 and 15 further detail that the previously recited mobile application tokens are tokens generated from user enrolled mobile wallets.  Dependent Claims 8 and 16 further detail that the previously recited computer terminal is an ATM.  The recited mobile wallets and ATM are recited at a high level of generality and these elements when considered separately and as an ordered combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
No further additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 9, 11-16 are further rejected under 35 U.S.C. §101 because in order to comply with §101, a computer program product claim must recite that the computer program product comprises a non-transitory computer readable medium having program instructions (or code) embodied thereon and said instructions are configured to control a computer to perform specific functional steps. The claim must then recite the specific functional steps performed by execution of the instructions contained on the computer-readable medium by the computer, rather than reciting the code or software itself (i.e. software per se is not patentable).  A computer program product, when properly claimed, describes the method steps performed when executed by a computer system, not the code or software itself.   
The preamble for a computer program product has to state that (1) the product is stored on a non-transitory computer-readable medium (which is present), (2) the product can be executed on a computer (which is not present) and (3) when executed the product causes the computer to perform a method (which is not present) where the further claim limitations are written as method steps. It is the actual the method being performed by the computer which is patentable, rather than the software itself.  
Here Claim 9 appears to claim the code itself, not that a method is being performed by a computer.  Dependent Claim 11 further recite steps that appear to recite the code itself and are further rejected for the same basis and reasons as above.  Dependent Claims 11-16 are further rejected as based on a rejected base claim.

Claim Interpretation – Broadest Reasonable Interpretation
7.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of the instant claim 1 recites "[a] system for contactless resource dispensing with pre-staging, the system comprising:” 
The preamble of the instant claim 9 recites “[a] computer program product for contactless resource dispensing with pre-staging with at least one-non transitory computer-readable medium having computer-readable code portions embodied therein, configured to:”
The preamble of the instant claim 17 recites “[a] computer-implemented method for contactless resource dispensing with pre-staging, the method comprising:”
In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for contactless resource dispensing with pre-staging” as recited in each preamble only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
Further, the following italicized limitations are expressing the intended use of a process step positively recited and are not given further weight:

In Claim 1:
 “receive an indication from the user to pre-stage a physical resource distribution from an online application for pre-staged resource distribution of physical resources at a computer terminal to a third-party”
“reviewing the selected mobile application token of the third party to determine that the selected mobile application is from a trusted mobile application for resource distribution”
“…present an option for executing the pre-staged resource distribution to the third party”
Substantially similar claims 9 and 17 recite substantially similar limitations which are also being interpreted in the same manner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed May 16, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as italicized follows: 

As in Claim 1 (and substantially similar Claims 9 and 17):
“receive selected mobile application token from the third party, wherein the selected mobile application token is associated with an existing mobile wallet of the third party;
authorize the pre-staged resource distribution of the user to the third party by performing trust based processing, wherein authorizing further comprises:
reviewing the selected mobile application token of the third party to determine that the selected mobile application is from a trusted mobile application for resource distribution; 
generating a threshold determination of trust based on the reviewing of the selected mobile application token and reviewing of the user transaction history; 
generate a security token and store the security token within a centralized network for computer terminal retrieval; 
authenticate the third party at a computer terminal via contactless communication;
retrieve the generated security token from the centralized network for computer terminals and present, an option for executing the pre-staged resource distribution to the third party
receive confirmation for executing the pre-staged resource distribution,
match the selected mobile application token of the third party stored on a third party device to the security token”

Applicant has conflated the disclosures and attempted to stretch the specification and drawings beyond what they actually disclose.  While there is disclosure of pre-staging transactions and there is some disclosure of a pre-staged transaction that may be for a third party, the disclosure does not disclose an existing third party mobile wallet, or that this third party wallet is determined to be from a trusted mobile application for resource distribution, that the third party is generating a threshold determination of trust, or a security token that is saved or that the third party is retrieving the generated security token from the centralized network and presenting an option for executing the pre-staged resource distribution to the third party or matching the selected mobile token of the third party stored on a third party device, etc..  
There are a number of steps presented that are and have support for a user performing those steps, but when extended to a third party mobile wallet are not supported, there is simply insufficient basis to attribute those aspects to a third party mobile wallet performing those activities.  For instance, while there is support for authenticating the third party at a computer terminal via contactless communication, it is not by a third party using their mobile wallet as it appears Applicant is attempting to claim.  
Applicant is requested to amend the claims to within the bounds of the specification and as attributing the features that are undertaken by a user clearly distinct from the actions that are being undertaken by a third party who has had a transaction pre-staged for them to be able to pick up resources.
The specification notes the following:
“Figure 8 illustrates a process of presenting a pre-stage resource distribution for third party deployment 800, in accordance with embodiments of the present invention. As illustrated in block 812, the process is initiated by allowing the user to select the pre-staged resource distribution to be transmitted to a third party. In this way, the system may allow the user to select the pre-stage resource distribution to be presented to a third party user. This way, the user may be able to pre-stage an ATM cash withdrawal for a third party user to pick up the cash at the ATM.” (See Applicant Specification paragraph 73) 

Next, as illustrated in block 814, the process 800 continues by confirming a trust of the token associated with the third party and generate a security token based on confirmation of the trust. Furthermore, the system then stored the third-party pre-staged resource distribution request, token associated with the mobile wallet application, and the security token for resource authentication and completion at a computer terminal, as illustrated in block 816. Finally, as illustrated in block 818, the process 800 allows for third party contactless access to resource distributions at the ATM or computer terminal using the authorized mobile wallet application and token within a time frame and location parameter (See Applicant Specification paragraph 74)

“Embodiments of the invention are directed to systems, methods and computer program products for resource dispensing at a computer terminal using pre-stage capabilities for a completely contactless experience for physical resource distribution. The system identifying one or more tokens within a user application at a pre-stage event, where the user is able to pre-stage a resource dispensing at a computer terminal in the future. The system may review the token selected for confidence and transmit a resource distribution request amount and a security token tied to the identified user application. Upon contactless communication with a computer terminal, the system extracts the resource distribution request information and security token. The system may confirm the resource distribution request information and security token received at a pre-stage with a user current token selection and authorize the pre-staged resource distribution at a computer terminal without additional authentication. In this way, the system provides for complete contactless cash withdrawing at an ATM or computer terminal. The user is allowed to pre-stage an ATM transaction via an online or mobile banking application. The system is then triggered to present the user with tokens from all the various mobile wallets available to user. The user may select one of the tokens associated with the specific mobile wallet. Based on the selection, the system may review the token, the application associated with the token, the user history, the longevity of the token, and the like to confirm that a threshold level of misappropriation protection has been met and may approve the pre-staged transaction. At this point, the user may complete the pre-staged transaction by providing amount for cash dispensing at the ATM and an individual to receive the cash distribution. The user may complete the pre-staged transaction on the user device via an online or mobile application. Upon completion, the system generates a security token around specifics of the transaction and stores the security token until transaction initiation at an ATM. Along with the data, the security token may also include a timing element (such as a timeout) and a geographic location element that may prevent the pre-staged transaction from occurring if outside a particular time parameter and/or outside a particular geographic location parameter if the pre-staged transaction is designated to a third party.” (See Applicant Specification paragraph 75)

“The system may identify the user or the individual at an ATM, wherein the user may be accessing the ATM via a contactless communication channel. Upon authenticating the user at the ATM, the user is presented with the option of pre-staged transaction via user mobile device, The user may select the option and select a token from the mobile device. The token selected by the user must match the security token that was generated based on the user pre-staged selections. Upon a match of the tokens and the security element approval, the system triggers cash distribution at the ATM based on the pre-staged transaction without requiring PIN authentication by the user.” (See Applicant Specification paragraph 76)

It appears that the specification supports the user pre-staging a physical resource distribution, but that the individual at the ATM is being identified by a security token given to them (in some undisclosed manner) by the user and the token given to the third party is matched to the token generated during the pre-staged transaction, and if they match, the cash distribution is triggered based on the pre-staged transaction.  This is a very different process than the process that Applicant is attempting to claim via the instant amendments. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As currently amended, the independent claims 1, 9 and 17, overall are confusing. By attempting conflate the user’s steps and activities of the third party in the manner currently claimed, it is no longer clear what Applicant is attempting to claim. Here, the indication is claimed to be “to pre-stage” physical resource distribution it appears that Applicant is attempting to claim that the pre-staging is occurring after the mobile application token has already been received from a third party.  How is this possible? The result of the pre-staging is to generate a security token from a selected mobile application token by the user.  Here, the third party already has the token and is presenting it before any pre-staging has been authorized.  How is the user able to pre-stage an authorization after presentation of the mobile application token by the third party?  As currently presented, it is not even clear that an actual pre-staging is occurring.  
Claim 1 recites in part “reviewing the selected mobile application token of the third party to determine that the selected mobile application is from a trusted mobile application for resource distribution” This still does not make sense.  Is this referring to two separate mobile applications?  Is this incorrectly recited and the claim is actually attempting to refer to the selected mobile application token as being from a trusted mobile application?  Is the trusted mobile application of the third party? Or is this supposed to be from the user?
	Examiner is not clear if Applicant is attempting to shift the invention or if the steps have been conflated so thoroughly as to not make the pre-staging process clear.  Examiner has done her best to attempt to map salient art to the limitations presented, as seen below.
As currently recited, the claim is unclear and requires clarification.  Substantially similar Claims 9 and 17 recite a substantially similar problem which is similarly rejected.  Dependent Claims 3-8, 11-16 and 19-20 are further rejected on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchenski et al. (US PG Pub. 2019/0295055) (“Kuchenski”) in view of Phillips et al. (US PG Pub. 2021/0150497) (“Phillips”) and further in view of Dixon et al. (US Patent 10,373,148) (“Dixon”)

Regarding Claim 1, Kuchenski discloses the following:
A system for contactless resource dispensing with pre-staging, the system comprising:
a memory device with computer-readable program code stored thereon; (See Kuchenski paragraphs 26, 38-40)
a communication device; (See Kuchenski paragraphs 34, 38-40)
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: (See Kuchenski paragraphs 35, 38-40, 45 and Fig. 3)
receive an indication from the user to pre-stage a physical resource distribution from an online application for pre-staged resource distribution of physical resources at a computer terminal to a third party; (See Kuchenski paragraphs 39, 45, 57-58, 63, 66, 70 – user input pre-stages a financial transaction using the app that includes details of an account and an amount to be withdrawn from the account by dispensing currency [distribution of physical resources] at an ATM [computer terminal]; the user can email or text the QR code to another person without sharing his/her account information)
receive selected mobile application token from the third party, wherein the selected mobile application token is associated with an existing mobile wallet of the third party; (See Kuchenski paragraphs 57-58)
authorize the pre-staged resource distribution of the user to the third party by performing trust based processing, wherein authorizing further comprises: (See Kuchenski paragraphs 41, 60-61, 70 – pre-staged transaction can be approved if the account holds more than the amount of the pre-staged transaction; sending the QR code to the third party after trust based processing is authorizing use)
reviewing the selected mobile application token of the third party to determine that the selected mobile application is from a trusted mobile application for resource distribution; 

generating a threshold determination of trust based on the reviewing of the selected mobile application token and reviewing of the user transaction history; (See Kuchenski paragraphs 59-60)
generate a security token and store the security token within a centralized network for computer terminal retrieval; (See Kuchenski paragraphs 43, 51-52, 60-63 – queuing services module 64 can generate a token associated with the pre-staged transaction, sent to the pre-staging module [within centralized network for computer terminal retrieval] and stored in the transactions database 92)
authenticate the third party at a computer terminal via contactless communication; (See Kuchenski paragraphs 35, 37, 45, 64-66, 70 – the ATM receives the token from the user, as the user can be a third party, the same process for authentication can be used for authenticating the third party)
retrieve the generated security token from the centralized network for computer terminals and present, an option for executing the pre-staged resource distribution to the third party; (See Kuchenski paragraphs 45, 53, 58-59, 64-66, 70 – after receiving the token, the terminal manager service can query the transactions database to confirm the received token is also saved in the transactions database)
match the selected mobile application token of the third party stored on a third party device to the security token; and (See Kuchenski paragraphs 53, 64-65)
trigger physical resource distribution at the computer terminal upon token matching, without additional authentication, wherein the physical resource distribution at the computer terminal is contactless. (See Kuchenski paragraphs 64-66, 70 – no PIN is required of the person presenting the token)
A financial transaction computing system can include an ATM and a prestaging module. (See Kuchenski Abstract) The ATM can have one or more processors, a first transceiver, one or more cash cassettes, a slot exposed on an exterior of the ATM and communicating with one or more cash cassettes, and a banknote dispensing module at least configured to move banknotes from the one or more cash cassettes to the slot. (See Kuchenski Abstract) The pre-staging module can have one or more processors, a first memory, and a second transceiver.  (See Kuchenski Abstract) The pre-staging module can also be configured to communicate with an ATM over a wireless public network to receive a token from the ATM over the wireless public network. (See Kuchenski Abstract) The pre-staging module can be configured to retrieve a pre-staged transaction from the first memory in response to receiving the token from the ATM. (See Kuchenski Abstract)
Kuchenski discloses an exemplary ATM according to one or more implementations of the present disclosure. (See Kuchenski paragraph 26) The ATM includes a computing device which has one or more processors and a non-transitory computer readable medium.  (See Kuchenski paragraph 26) The computing device operates under the control of an operating system, kernel and/or firmware and executes or otherwise relies upon various computer software applications, components, programs, objects, modules, data structures, etc. (See Kuchenski paragraph 26)
Kuchenski discloses, in reference to Figure 2, a functional block diagram of an exemplary financial transaction computing system according to one or more implementations of the disclosure. (See Kuchenski paragraph 38 and Fig. 2)  
Kuchenski discloses an exemplary financial transaction computing system according to one or more implementations. (See Kuchenski paragraph 38 and Fig. 2)   A financial institution can maintain a plurality of modules/components in a private network where each module can be distinct physical component or can be a portion of an integrated server.  (See Kuchenski paragraph 38) Each module can be implemented by hardware, software, or a combination of hardware and software. (See Kuchenski paragraph 38) A financial institution core 52 is within the exemplary private network 50 where the core can have one or more processors, memory, and a transceiver to communicate with other components. (See Kuchenski paragraph 38 – financial institution private network) The memory of the core can be utilized to store a primary ledger of accounts and transactions associated with the accounts. (See Kuchenski paragraph 38)
	An ATM services module 54 is also within the exemplary private network 50. (See Kuchenski paragraph 39) The ATM services module 54 can have one or more processors, memory, and a transceiver to communicate with other components inside the network 50 and outside of the network 50. (See Kuchenski paragraph 39)   The ATM services module 54 can receive communications from the ATM 10 as well as other ATMs. (See Kuchenski paragraph 39)
	Also within the exemplary private network 50 is a remote services module which can have one or more processors, memory and a transceiver to communicate with other components.  (See Kuchenski paragraph 40) The remote services module 58 can be configured to communicate with computing devices of account holders.  (See Kuchenski paragraph 40)   Examples of computing devices include desktop computers, laptop computers, tablet computers, mobile phones and smart televisions.  (See Kuchenski paragraph 40 – user devices) The remote services module 58 can receive pre-staged transactions from computing devices possessed by users (See Kuchenski paragraph 40 – remote services module receives pre-staged transactions from user devices)  
	A queuing services module is also within the exemplary private network and can have one or more processors, memory and a transceiver to communicate with other components and can be configured to receive a pre-staged transaction from the remote services module or the core directly or indirectly. (See Kuchenski paragraph 41) The remote services module can direct the pre-staged transaction to the queuing services module and the queuing services module can direct the pre-staged transaction to the core for approval.  (See Kuchenski paragraph 41) Alternately, the remote services module can direct the pre-staged transaction to the core initially for approval and the core can direct the pre-staged transaction to the queuing services module after approval. (See Kuchenski paragraph 41)
The exemplary system also includes a pre-staging module 66 which is outside of the private network which one or more processors, a memory and a transceiver to communicate with other components. (See Kuchenski paragraphs 42-43) The transceiver of the exemplary pre-staging module is configured to transmit and receive communications over a network.  (See Kuchenski paragraph 43) The exemplary queuing services module can communicate pre-staged transactions to the exemplary pre-staging module 66 over the network.  (See Kuchenski paragraph 43) The exemplary pre-staging module is configured to store pre-staged transactions in its memory. (See Kuchenski paragraph 43)
Figure 3 is a functional block diagram of the exemplary pre-staging module and other devices that can interact, directly or indirectly, with the pre-staging module according to one or more implementations of the disclosure. (See Kuchenski paragraph 45 and Fig. 3) In the exemplary embodiment, the financial institution operating the private network and the devices communicating therein, can also control, at least partially an application running on an account holder’s smartphone.  (See Kuchenski paragraph 45)   The application can be utilized by the account holder to pre-stage a banking transaction or execute a banking transaction. (See Kuchenski paragraph 45) When pre-staging a transaction, the application can communicate with the remote services module. (See Kuchenski paragraph 45) When executing a pre-staged transaction, the application can communicate with the ATM, such as, by the way of example, and not limitation, a QR code displayed on the smartphone and scanned by the scanner. (See Kuchenski paragraph 45)
	The exemplary pre-staging module also includes an internal web service, a pre-stage web service, a pre-stage status service, an administrative services console, an administrative services core, a transactions database, and a services database.  (See Kuchenski paragraph 49) The services can be defined by hardware, software or a combination of hardware and software.  (See Kuchenski paragraph 49)
Figure 4 is a simplified activity diagram according to one or more implementations.  (See Kuchenski paragraph 57 and Fig. 4) The remote services module receives a first input from a computing device possessed by a user, such as the desktop computer or the smartphone where the exemplary remote services module is physically remote from the user computing device. (See Kuchenski paragraph 57) The first input can be transmitted over a public network. (See Kuchenski paragraph 57) The exemplary first input at least includes details of an account with the user and an amount to be withdrawn from the account. (See Kuchenski paragraph 58)
The remote services module transmits the first input to the financial institution core over the private network. (See Kuchenski paragraph 59) The financial institution core includes a memory storing a ledger of the user’s account and prior transactions associated with the account. (See Kuchenski paragraph 59)   The ledger stored in the memory of the financial institution core also includes details of accounts of other users. (See Kuchenski paragraph 59)  
The financial institution core determines whether or not the pre-staged financial transaction is approved, the pre-staged financial transaction can be approved when the user’s account holds more than the amount of the pre-staged financial transaction. (See Kuchenski paragraph 60 – approve the pre-staged resource distribution; threshold determination of trust is sufficiency of funds) In one or more embodiments, the financial institution core can store the first input in memory as a provisional transaction against the user’s account. (See Kuchenski paragraph 60) When the pre-staged transaction is consummated, the financial institution core can convert the provisional transaction to a completed transaction. (See Kuchenski paragraph 60)
The financial institution core communicates a message to the queuing services module over the private network, that the pre-staged financial transaction is approved. (See Kuchenski paragraph 61) The communication can include the provisional transaction, which itself includes at least some of the details of the first input.  (See Kuchenski paragraph 61) In response to receiving a communication that a pre-staged transaction is approved, the queuing services module can be configured to store the transaction in memory. (See Kuchenski paragraph 61) The queuing services can also be configured to generate a token with the account associated with the user and retain the correlation from the pre-staging module and from other components communicating over the private network. (See Kuchenski paragraph 61)
The queuing services module communicates the token to the remote services module which in turn transmits the token outside of the private network and communicates the token to the computing device used to generate the pre-staged transaction or to another computing device designated by the account holder. (See Kuchenski paragraph 62)   Generally concurrently, the queuing services module can transmit a communication to the pre-staging module that includes at least the amount to be withdrawn of the first input and the token. (See Kuchenski paragraph 63)
The financial institution system then awaits the user to consummate the pre-staged financial transaction. (See Kuchenski paragraph 64) The ATM receives the token from the user. (See Kuchenski paragraph 64) For example, the app can generate a QR code on the screen of the user’s smartphone where the data includes the token and is transmitted over a public network. (See Kuchenski paragraph 64 – confirmation mobile token) Upon receiving the token from the ATM, the terminal manager service of the pre-staging module can confirm that the received token is also saved in the transactions database and if so, can retrieve the amount to be dispensed, associated with the token, from the transactions database. (See Kuchenski paragraph 65)
While Kuchenski discloses that an application running on an account holder’s smartphone can be used to pre-stage or execute a banking transaction implying that the user’s smartphone is configured to execute the computer-readable program code that performs the process and that the user was previously enrolled/authorized and authenticated to utilize the application and presents an option for performing the pre-staged resource distribution, it is not fully disclosed by Kuchenski.  Further, while Kuchenski discloses pre-staging a transaction including a cash withdrawal from an account [mobile application token] using an online application, Kuchenski discloses the process as to an account of a user that is selected and used and does not disclose a process for multiple accounts [mobile application tokens] to be presented for the user to choose from or fully that trust based processing is performed before a security token is generated based on a threshold determination of trust based processing, or reviewing the selected mobile token to confirm the selected mobile application is from a trusted mobile application though Kuchenski does disclose that a ledger of the user’s account and prior transactions associated with the account are stored in the memory of the financial institution core.
Phillips discloses his invention as to a system, method and computer program product for providing denomination selection capabilities to account holders withdrawing funds via a cardless ATM system. (See Phillips Abstract) An account holder may queue an ATM withdrawal in desired monetary denominations from a mobile application running on their mobile device. (See Phillips Abstract)
A bank may offer a mobile application experience that allows account holders to conduct banking transactions via a mobile device.  (See Phillips paragraph 11) An account holder may use a mobile banking application to check account balances, change their user information, transfer funds between accounts, pay bills from stored funds, etc. (See Phillips paragraph 11 – user mobile wallet)
As part of this mobile application experience, the bank may provide a cardless ATM feature and use the mobile application to pre-stage a transaction at an ATM, e.g., a cash withdrawal. (See Phillips paragraph 11)   The account holder may visit an ATM, scan a barcode or other suitable signifier at the ATM using the mobile device for authentication and complete the transaction at the ATM without presenting an ATM card and PIN number. (See Phillips paragraph 11)
The cardless ATM system is disclosed to include mobile device 102, secure interface 104, micro-service repository 106, cardless services 108, denomination logic 109, QR match service 110, ATM middleware 112, ATM 114 and QR code 116. (See Phillips paragraph 16) 
Secure interface may facilitate interactions between a mobile application on mobile device 102, the banking institution, and other system components. (See Phillips paragraph 18) Secure interface 104 may provide facilities that allow various system components, including mobile device 102 and/or a mobile application running thereon, to securely communicate with a banking institution’s backend systems to conduct transactions while protecting the banking institution’s backend systems from improper access attempts, e.g., distributed denial of service (DDoS) attacks, injection attacks, etc. (See Phillips paragraph 18) Secure interface 104 may harness and leverage communication standards and protocols to enhance communication between and among various components in cardless ATM system and bankend banking systems. (See Phillips paragraph 18 – trust based processing, trusted mobile application)
Figure 2A shows an exemplary home screen for a mobile application used for banking from a mobile device. (See Phillips paragraph 34 and Fig. 2a) From this screen, an account holder may commence a multitude of transactions within cardless ATM system 100. (See Phillips paragraph 34 – user enrolled mobile wallet app) For example, an account holder may click the “Transfer” icon to transfer funds between accounts, or click change PIN to change their ATM PIN.  (See Phillips paragraph 34) 
Figures 2B-2J may be presented after an account holder clicks “Get Cash at an ATM”.  (See Phillips paragraph 34)   Fig. 2B shows an exemplary screen allowing an account holder to select an account from which to perform the withdrawal where the displayed accounts may include checking accounts, savings accounts, retirement accounts, brokerage accounts, health-savings accounts and any other suitable accounts held by an account holder at a banking institution. (See Phillips paragraph 35 and Figs 2A-B – present the user with mobile application tokens corresponding to multiple available accounts for the user to choose from of the user enrolled accounts from the user enrolled mobile wallet) An account holder may click, select, or otherwise indicate or communicate the selection of an appropriate account from among their stored accounts. (See Phillips paragraph 35 – receive selected mobile application token) Figure 2C discloses an exemplary screen for entering a withdrawal amount, which may be provided after the account holder selects an appropriate account. (See Phillips paragraph 36 and Fig. 2B) Figure 2D further shows an exemplary screen for confirming the details of the withdrawal including the account and amount selected. (See Phillips paragraph 37 and Fig. 2D) Figure 2G discloses an exemplary screen notifying the account holder that the transaction has been approved and is ready to be completed at an ATM. (See Phillips paragraph 42 and Fig. 2G) The screen also provides an option allowing the user to scan a QR code, which once selected, navigates to the exemplary screen of Fig. 2H.  (See Phillips paragraph 42 and Fig. 2H – present on a display device of a user device, an option for performing the pre-staged resource distribution)
Figure 3 of Phillips further discloses a method of receiving a denomination driven request to withdraw funds in a cardless ATM system where the method can be performed by processing logic that can comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc., software (e.g., instructions executing on a processing device, or a combination thereof. (See Phillips paragraph 43 and Fig 3 – software instructions, code for pre-staging executing on a processing device [computer readable code])
Cardless services may authenticate an account holder on mobile device 102 via secure and/or micro-service repository.  (See Phillips paragraph 44) For example, cardless services may receive a login and password from the mobile device and compare the received password to stored, encrypted passwords associated with the account holder. (See Phillips paragraphs 44, 52) If the received login and password match, then the account holder may be considered authenticated. (See Phillips paragraph 44 – authorize and authenticate a user into an online application)
The cardless services may receive a withdrawal request from the authenticated account holder, receive a selection of a particular account and a withdrawal amount and check the available funds within the selected account to determine if the account possesses adequate funds to satisfy the withdrawal request. (See Phillips paragraphs 45, 53)
Further, Phillips discloses that the various embodiments may be implemented by one or more well-known computer systems to implement any of the embodiments discussed as well as combinations and subcombinations thereof. (See Phillips paragraph 65) The computer system may include one or more processors that may be connected to a communication interface or bus and may also include a main or primary memory as well as a secondary memory or storage devices. (See Phillips paragraphs 65-70) The secondary memory may include other means, devices, components, instrumentalities or other approaches for allowing computer programs and/or other instructions and/or data to be accessed by the computer system. (See Phillips paragraph 73)   
The computer system may further include a communication or network interface where the communication interface may enable computer system 600 to communicate and interact with any combination of external devices, external networks, external entities, etc. (See Phillips paragraph 74)
In some embodiments, a tangible non-transitory apparatus or article of manufacture comprising a tangible non-transitory computer useable or readable medium having control logic (software) stored thereon may also be referred to herein as a computer program product or program storage device. (See Phillips paragraph 78, Claim 16 – computer program product with at least one non-transitory computer-readable medium having code)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the financial transaction computing system that can include an ATM and a pre-staging module for cash withdrawals using a user device and an application as taught by Kuchenski with the direct recitation of authorizing and authenticating a user into a banking transaction application to present options for pre-staging and performing transactions via a mobile device via a computer program as disclosed by Phillips in order to provide a higher level of security in facilitating interactions between a mobile application on a mobile device, the banking institution and other components.
While Kuchenski in view of Phillips as disclosed below disclose the invention as claimed and that a third party may be able to pick up resources [withdraw cash] from a pre-staged transaction created by a user, it does not indicate that the selected mobile token is associated with an existing mobile wallet of a third party or that the mobile application token of the third party is stored on a third party device as currently claimed.
Dixon discloses an embodiment where a transaction may be scheduled for completion at a point of transaction. (See Dixon Col. 2, lines 8-10) In some embodiments, the method includes registering the user device with a customer account, where registering the user device with a customer account includes receiving a request to register the user device with the customer account. (See Dixon Col. 2, lines 10-13) The methods and systems for generating and staging transactions at a point of transaction, such as a financial transaction are disclosed. (See Dixon Col. 5, lines 14-17) In such embodiments, a customer initiates and completes a portion of a transaction using a registered device, receives recommendations of points of transactions where the transaction can be completed and schedules a time to complete the transaction (or places the transaction in a queue) at the selected point of transaction. (See Dixon Col. 5, lines 15-22) A unique identifier may be generated for the transaction and sent to the user and the customer may present the unique identifier to the point of transaction, which identifies the transaction, and in some cases authenticates the customer. (See Dixon Col. 5, lines 45-50)
The invention may allow user interactions through various points of interaction, such as, but not limited to, dedicated terminals, ATM networks, mobile devices, POS devices, etc. where these points of interaction can include mechanisms for generating, submitting and processing transactions through network 140 to banking network 145 and may run one or more applications or clients that allow a user to interact with the banking network. (See Dixon Col. 6, lines 20-35 and Fig. 1) Such applications may provide access to various banking processing systems and interfaces that include banking functionality such as withdrawals, balance inquiries, deposits, transfers, etc. (See Dixon Col. 6, lines 34-37) Mobile devices may be cellular phones, smart phones, tablet computers, etc. (See Dixon Col. 6, lines 40-55)
Components in a transacting in advance system may be installed on mobile device, personal computer, POS device, or a computing device at a financial institution, for example. (See Dixon Col. 7, lines 52-60) The transacting in advance system can include memory, one or more processors, device registration module, processing module, location determination module, point of transaction module, information module, mapping module, unique identifier module, point of transaction detection module, image receiving module, and GUI generation module. (See Dixon Col. 7, lines 57-Col. 8, line 7)
Memory may be used to store instructions for running one or more applications or modules on processors and a device registration module is configured to register one or more devices with a customer account. (See Dixon Col. 8, lines 27-38) Registration may include providing a phone number if the device is a smartphone, for example and may include a processor where the customer downloads an application provided by the transacting organization onto the device, enabling the customer to transact in advance. (See Dixon Col. 8, lines 38-43) The customer may choose to register devices associated with family members or friends with the customer’s account which may assist in completing transactions such as transferring or receiving funds to or from the other person, allowing another person to complete a transaction for a customer and in other transactions. (See Dixon Col. 8, lines 43-50) The registered devices may include any computing devices and may be configured to associated the user device with the customer account using the identifying information where the device may be registered with the customer account prior to receiving the request for the transaction or during a transaction. (See Dixon Col. 8, lines 51-63 – transaction app [existing third party wallet stored on a third party device]) 
A user may download a mobile application for a mobile device computing device that may allow the user to communicate with a financial institution to pre-stage financial transactions, check account statuses, remotely deposit checks, submit insurance documents, apply for loans and participate in other activities with a financial institution. (See Dixon Col. 22, line 49-67 and Fig. 25)
Processing module may be configured to process any transaction that is received and may include withdrawing funds for pending transactions and may be configured to determine whether it will be necessary for the customer to go to a point of transaction such as a physical location or a network location to complete a transaction. (See Dixon Col. 8, line 64-Col. 9, line 3)
If the customer wishes to transfer money for pick up by another, the location determination module can determine a location associated with the recipient, for example, if the recipient has a registered device or is otherwise associated with the customer’s account, the location determination module may use this information to locate the recipient. (See Dixon Col. 9, lines 15-29) 
Unique identifier module is configured to generate a unique identifier for the transaction and is communicated to the customer for presentation at the point of transaction. (See Dixon Col. 10, line 61- Col. 11, line 5)  
In various methods, the user device may be detected to begin the completion of the transaction using various methods, an application on a device that is in continuous transmission mode, by opening a mobile application and logging on when approaching a transacting entity or point of transaction, thus starting the transmission signaling the user’s presence to the transacting entity or point of transaction. (See Dixon Col. 12, lines 5-33) Once a transaction is scheduled a unique identifier may be sent to the customer that can be used to provide transaction details to the selected banking location and/or authentication purposes and the user may be asked or required to present the unique identifier only on a device registered with the customer account and after authentication the customer can interact with the banking location to complete the scheduled transaction. (See Dixon Col 14, lines 4-39, see also Col. 16, lines 1-11)
In some examples, the transacting in advance system may be used to facilitate a transaction between two different people, in some embodiments, the other person has a registered device associated with the customer’s account which enables another person to use a registered device in a similar manner as the customer, employing the same techniques and methods as described above. (See Dixon Col. 16, line 65-Col. 17, line 4) If the other person is the recipient of the transaction, after the transaction is requested by the customer, the recipient may use her registered device to complete the staged transaction. (See Dixon Col, 17, lines 4-8) In some embodiments, the financial institution may temporarily take over the recipient’s mobile device and provide the information necessary to complete the transaction and a confirmation of the transaction may be sent to both registered devices. (See Dixon Col. 17, lines 33-36) In some embodiments, the user may be asked to login to the mobile application or to provide other authentication information and when a user arrives at a banking location, the user may alert the transacting in advance system  of his or her presence by scanning a code into the user’s mobile computing device or in other embodiments may present a code to the banking location that may contain pre-staged transaction details, provide identification of the user, and/or provide a unique transaction number identifying the pre-staged transaction where the code may have been received by the user when the user pre-staged the transaction and/or generated by the mobile application. (See Dixon Col. 23, lines 45-66)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the financial transaction computing system that can include an ATM and a pre-staging module for cash withdrawals using a user device and an application as taught by Kuchenski with the disclosure of unique identifier being associated with a registered mobile finance application of a third party that can store the identifier that may be able to pick up resources from a pre-staged transaction created by a user in order to provide a higher level of security in facilitating interactions between a mobile application on a mobile device, the banking institution and other components.

Regarding Claim 9, this claim recites substantially similar limitations as those seen in Claim 1 and as to those limitations is rejected for the same basis and reasons and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Regarding Claim 17, this claim recites substantially similar limitations as those seen in Claim 1 and as to those limitations is rejected for the same basis and reasons and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Regarding Claims 3, 11 and 19, these substantially similar claims recite the limitations of Claims 1, 9 and 17 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Kuchenski, in addition to the rejections above as if disclosed herein in full, discloses the following:
further comprising receiving a pre-staged resource distribution for a third party from a user, wherein the third party received the physical resource distribution at the computer terminal upon authorization via matching the confirmation mobile application token to the selected mobile application token via the security token.  (See Kuchenski paragraph 70 – user can email or text the QR code to another person without sharing his/her account information)

Regarding Claims 4 and 12, these substantially similar claims recite the limitations of Claims 1 and 9 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Kuchenski in view of Phillips, in addition to the rejections above as if disclosed herein in full, discloses the following:
wherein the physical resource distribution at the computer terminal does not require PIN or card authentication to be performed. (See Kuchenski paragraph 70 – no PIN is required of the person presenting the token)
While Kuchenski as disclosed above notes that the computer terminal [ATM] does not require a PIN or any other further authentication, the lack of having to present card authentication is not squarely taught.
Further, Phillips discloses that as part of this mobile application experience, the bank may provide a cardless ATM feature and use the mobile application to pre-stage a transaction at an ATM, e.g., a cash withdrawal. (See Phillips paragraph 11 – physical resource distribution is the cash withdrawal) The account holder may visit an ATM, scan a barcode or other suitable signifier at the ATM using the mobile device for authentication and complete the transaction at the ATM without presenting an ATM card and PIN number. (See Phillips paragraph 11 – computer terminal is the ATM, no PIN or presentation of an ATM card is performed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the financial transaction computing system that can include an ATM and a pre-staging module for cash withdrawals using a user device and an application as taught by Kuchenski with the direct recitation of authorizing and authenticating a user into a banking transaction application to present options for pre-staging and performing transactions via a mobile device via a computer program as disclosed by Phillips in order to provide a higher level of security in facilitating interactions between a mobile application on a mobile device, the banking institution and other components.

Regarding Claims 5, 13 and 20, these substantially similar claims recite the limitations of Claims 1, 9 and 17 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Kuchenski, in addition to the rejections above as if disclosed herein in full, discloses the following:
wherein the security token further comprises information about the pre-staged resource distribution and the selected mobile application token, wherein information about the pre-staged resource distribution comprises an amount of the withdraw of physical resources and rules for the withdraw of physical resources. (See Kuchenski paragraphs 58, 61-63, 72-73)

Regarding Claims 6 and 14, these substantially similar claims recite the limitations of Claims 1 and 9 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Kuchenski, in addition to the rejections above as if disclosed herein in full, discloses the following:
wherein rules for the withdraw of physical resources further comprise time parameters for the withdraw of physical resources and/or geolocation parameters for the computer terminal to perform the withdraw of physical resources. (See Kuchenski paragraphs 72-73 – in one or more embodiments, additional security can be provided by defining time limits for consummating the pre-staged transaction & the pre-staging module can be configured to transmit the command to the ATM to dispense currency only if the first time period is less than a predetermined time period; also can allow transactions to be initiated and completed in different geographic locations)

Regarding Claims 7 and 15, these substantially similar claims recite the limitations of Claims 1 and 9 and 
as to those limitations are rejected for the same basis and reasons and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Regarding Claims 8 and 16, these substantially similar claims recite the limitations of Claims 1 and 9 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Kuchenski, in addition to the rejections above as if disclosed herein in full, discloses the following:
wherein the computer terminal is an ATM. (See Kuchenski Abstract and paragraphs 45-46, 57-58, 63, 66)


Response to Arguments
Applicant's arguments filed May 16, 2022 have been considered as detailed below.

As to the Support for the Amendments:
Applicant asserts that sufficient support for the amendments is found in Figures 7-8 and/or implicitly in these or other sections of the specification. (See Applicant’s Arguments dated 05/16/2022, page 1) Examiner disagrees as detailed in the resultant 112(a) rejection, above.

As to the Claim Objections:
Applicant is thanked for the correction and the objections have been withdrawn. (Id at page 1)

As to the 112(b) Rejections:
Examiner thanks Applicant for the attempts made to resolve the 112(b) issues previously raised.  (Id at page 1) The amendments have not solved the underlying issue and the other substantive amendments made to the independent claims have caused other 112 issues, as noted above in the rejection in chief.

As to the 101 Rejections:
The 101 Rejection of record has been updated to reflect Applicant’s latest amendments.  Applicant asserts that the claims are patentable. (See Applicant’s Remarks dated 05/16/2022, page 2) Applicant further argues that the claims fully comply with 35 USC 101, do not recite an abstract idea and even if they do recite a judicial exception, they are not directed to a judicial exception as a whole. (Id. at page 2) Examiner disagrees as more fully disclosed above.
Applicant also argues that the claims are eligible in view of Example 42 of the SME examples.  (Id. at pages 2-3) Examiner disagrees. The instant claims are only receiving an indication from a user to pre-stage an application and then the process skips to receiving a token from a third party before authorizing the token, reviewing the token, generating a trust threshold, authenticating the third party, retrieving the security token, receiving confirmation for the executing the pre-staged distribution, matching the token to the security token and triggering physical resource distribution without additional authentication.
Aside from the significant scope and metes and bounds issues raised above, the actual steps presented do not mirror the limitations in Example 42.  The steps appear to be validating a token by matching data and outputting physical resources (cash from an ATM) as recited.  This is not the same type of series of steps that impose a meaningful limitation on the claims that render the claims subject matter patent eligible.  The 101 Rejection is maintained.
	The additional rejection of Claims 9 and 11-16 as being non-statutory has not been addressed or resolved and remains pending.

As to the 103 Rejections:
The extensive claim amendments have required the addition of a third piece of prior art and additional disclosure from the prior art of record as disclosed in the rejection in chief, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        June 17, 2022